Citation Nr: 1210132	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disorder.  

2.  Entitlement to a higher initial evaluation in excess of 50 percent for major depression prior to October 15, 2002, and an evaluation in excess of 70 percent for major depression with posttraumatic stress disorder (PTSD) beginning October 15, 2002.  

3.  Entitlement to an initial evaluation in excess of 10 percent for prostatitis prior to October 15, 2002, and an evaluation in excess of 20 percent beginning October 15, 2002.  

4.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS).  

5.  Entitlement to an effective date earlier than January 18, 1997, for the assignment of a 10 percent rating for herpes (previously herpes, right lower lip).  

6.  Entitlement to an effective date earlier than October 15, 2002, for the assignment of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2001, September 2003, October 2006 (TDIU), and June 2008 (IR herpes) rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO).  

In May 2006, the Board issued a decision granting service connection for PTSD.  The Board also remanded the issues of (1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability; (2) entitlement to an increased rating for major depression, evaluated as 50 percent disabling; (3) entitlement to an increased rating for irritable bowel syndrome (IBS), evaluated as 10 percent disabling; (4) entitlement to an increased rating for prostatitis, evaluated as 10 percent disabling; and (5) entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  These issues have now been returned to the Board for further appellate action.

In January 2006, the Veteran withdrew a prior request to testify at a hearing before a Veteran's Law Judge in connection with the instant appeal.  Although the Veteran previously testified at Board hearings, in August 1997 and March 2001, those hearings concerned an appeal on issues distinct from those presently in appellate status before the Board.  Thus, this is not the type of situation contemplated by the Court of Appeals for Veterans Claims (Court) in Arneson v. Shinseki, 24 Vet. App. 379 (2011), concerning an appeal where a claimant should be afforded the opportunity for a hearing before all members of a Board panel who will ultimately decide his appeal.  

Upon remand, the RO issued a rating decision in July 2006 combining the service-connected disabilities of PTSD and major depression, and awarding a 50 percent rating.  The RO concurrently issued a supplemental statement of the case (SSOC) addressing the issues of entitlement to a higher rating for major depression with PTSD; entitlement to a higher rating for prostatitis; entitled to an increased rating for IBS; and whether new and material evidence had been received to reopen the claim of service connection for a back disorder.  

Then, during the course of the appeal, the RO issued a rating decision in October 2006 increasing the evaluation of the major depression with PTSD and prostatitis.  Because ratings higher than that assigned are available for these disabilities, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2008, the Board issued a decision awarding an initial 10 percent rating for herpes.  Upon remand, the RO issued a rating decision in June 2008 implementing the Board's decision by assigned a 10 percent rating for herpes effective from January 18, 1997.  The Veteran's service organization representative then filed a statement in August 2008, which is labeled "Notice of Disagreement," and expresses the Veteran's wish to appeal the effective date assigned for the award of service connection for herpes and the percentage disability rating assigned.  The Board notes with regard to the increased evaluation issue that this "Notice of Disagreement" is a disagreement with the Board's April 2008 decision.  Because the Veteran did not appeal the decision to the Court of Appeals for Veterans Claims (CAVC), however, the April 2008 Board decision is final.  See 38 C.F.R. § 20.1100.  Thus, the August 2008 statement is more consistent with a new claim for an increased rating for herpes.  This claim, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

However, his statement of disagreement regarding the effective date assigned for the award of service connection for herpes is a Notice of Disagreement which requires that the AOJ issue a statement of case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).
 
The issues of (1) service connection for a back disorder; (2) entitlement to an initial evaluation in excess of 10 percent for prostatitis prior to October 15, 2002, and an evaluation in excess of 20 percent beginning October 15, 2002; (3) entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS); (4) entitlement to an effective date earlier than January 18, 1997, for the assignment of a 10 percent rating for herpes (previously herpes, right lower lip); and (5) entitlement to an effective date earlier than October 15, 2002, for the assignment of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On timely appeal from a November 1998 RO rating decision, the Board denied the Veteran's original claim of service connection for a low back disorder in November 2001.  

2.  The evidence received since the November 2001 Board decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  
3.  Since the effective date for the award of service connection, the Veteran's service-connected psychiatric disability picture is shown to be productive of symptomatology that more nearly approximates total occupational and social impairment, due to grossly inappropriate behavior.


CONCLUSIONS OF LAW

1.  Because evidence received since November 2001 is new and material, the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).

2.  The criteria for assignment of an initial 100 percent evaluation for the service-connected psychiatric disorder, presently manifested by major depression and PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9434 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board's disposition below grants the Veteran's requested relief in full.  Therefore, all notification and development action necessary to render a fair decision on the issues decided below has been accomplished.  

II.  Analysis

A.  Petition to reopen

The Veteran contends that his claim of service connection for a low back (lumbar spine) disorder should be reopened and considered on the merits.  

By way of history, the claims file shows that the RO denied his original claim of service connection in a November 1998 rating decision.  The Veteran timely appealed the November 1998 rating decision to the Board, which issued a decision in November 2001 denying the claim.  The Board found that although the Veteran sustained a back injury during service in 1981, it resolved prior to separation from active duty, and there was no etiological link shown between the in-service injury and the Veteran's current back disorder, which manifested many years following separation from active duty.  

Pertinent in this appeal, the provisions of 38 C.F.R. § 3.156(b) establish that if new and material evidence is received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in the decision in accordance with the provisions of §20.1304(b)(1), the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

Here, additional evidence was received from the Veteran after the RO's last adjudication of the issue in a November 2000 statement of the case (SOC).  However, the November 2001 Board decision considered all pertinent evidence of record.  The claims file does not show that any pertinent evidence was referred to RO without consideration in the November 2001 Board decision.  See 38 C.F.R. § 3.156(b)

Additionally, the Veteran did not request reconsideration of the Board decision or appeal the decision to the Court.  See 38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1000.  

Thus, the November 2001 Board decision became final at that time.  38 C.F.R. § 20.100.  

Board decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  The Board may only reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen the claim in June 2003.  

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

Here, the evidence considered by the Board in November 2001 consisted of the Veteran's service treatment records (STRs), which showed treatment for a contusion of the right lower back and a muscle strain due to a back injury in October 1981, and for right mechanical post-traumatic low back pain in November 1981.  The STRs also included the July 1985 service separation examination showing normal clinical evaluation of the spine, and the Veteran's denial of recurrent back pain.

Also of record before the Board in November 2001, the evidence included private medical records from May 1986, December 1994, and January 1995 reflecting low back treatment.  Additionally, the Veteran underwent a VA examination in April 1998.  The April 1998 VA examiner did not offer an opinion regarding the likely etiology of a low back disorder.  Finally, the evidence of record included the Veteran's testimony before the Board in March 2001.  

Again, the Board found, based on this record, that the post-service medical evidence did not reveal any competent medical evidence establishing a nexus between a current back disorder and service.  

The evidence associated with the claims file since November 2001 does not include any additional service records relevant to the claim and not previously of record.  See 38 C.F.R. § 3.156(c).  However, additional evidence added to the claims file includes extensive, ongoing VA treatment, which show intermittent complaints of low back pain.  Of particular note is a February 2006 VA outpatient treatment record reflecting complaints of low back pain the "[s]ame as when in the military."  The assessment was diffuse arthralgia, possible flare of fibromyalgia or primary psychiatric disorder.  

The Veteran was also afforded VA examinations in connection with claims of service connection for psychiatric disabilities.  A February 2002 VA examination shows an assessment of "psychological factors affecting physical condition."  Furthermore, a VA psychiatric examination in August 2006 shows an assessment of "back injury that was sustained in the Navy" listed under Axis III of the VA examiner's diagnosis.  

The Board further notes that the November 2001 Board decision awarded service connection for depression, and a later Board decision, in May 2006, awarded service connection for PTSD.  

The Board thus finds that the instant appeal raises an alternative theory of entitlement involving service connection for a low back disorder secondary to a service-connected psychiatric disorder, as contemplated by 38 C.F.R. § 3.310  The new evidence, when considered with the evidence previously of record, relates to unestablished facts that may provide a reasonable possibility of substantiating the claim under this new theory of entitlement.  

The Board recognizes that the February 2002 and August 2006 VA examinations contain assessments similar to those contained in prior VA psychiatric examinations from June 1997 and November 1999, which were of record before the Board in November 2001.  However, the February 2002 and August 2006 VA examinations are found to be not cumulative nor redundant evidence.  The Board points out, in this regard, that the secondary theory of entitlement encompasses the question of whether a service-connected disability has aggravated a nonservice-connected disability.  Thus, the later VA examinations indicate that aggravation of a low back disorder may have occurred during the intervening years after the Board made its decision in November 2001.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Consequently, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110; see also Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008)

The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for a low back disorder.  The Veteran's appeal to this extent is allowed.

B.  Increased Ratings

The Veteran contends that ratings higher than 50 percent and 70 percent are warranted throughout the period of appellate review for major depression and PTSD.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Correspondingly, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in May 1991.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's major depression and PTSD are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria are as follows:

A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  
Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

In the present case, the Board finds in reviewing the pertinent medical and lay evidence of record that the Veteran's symptomatology more nearly resembles the criteria for the assignment of an initial 100 percent evaluation.  

In particular, as indicated, the Veteran is service-connected for major depression which is assigned an initial rating of 50 percent prior to October 15, 2002, and a 70 percent rating beginning October 15, 2002, in combination with PTSD.  The overwhelming evidence of record, however, demonstrates a disability picture manifested by total occupational and social impairment due to grossly inappropriate behavior.  

The evidence of record on this issue is extensive.  Of note, the relevant evidence includes a February 1990 private (non-VA) social work note documenting the Veteran's complaints of an inability to work due to major depression with no gainful employment since discharge from service.  It was also noted that he had applied for Social Security disability benefits.  Although prior to the period of appellate review, this record is important as it well characterizes the Veteran's employment history, which remained consistent thereafter.  

Also prior to the period of appellate review, a VA inpatient psychiatric treatment discharge summary from February 1991 identifies the Veteran as employable.  Furthermore, a July 1991 VA mental health record documents that the Veteran had a part-time job at a mall.  

Nonetheless, the remaining evidence of record demonstrates the Veteran's inability to inability to gain or maintain any form of social relationships, which prevented employment.  

For example, a July 1991 psychiatric evaluation, which was performed in connection with the Veteran's claim for Social Security disability benefits, shows that he was found to have significant functional limitations with implications of several work deterioration episodes.  Also, his social functioning was found to be compromised by argumentativeness, inappropriate behavior, and possible paranoid ideation.  It was concluded that he presented with a severe mental impairment.  He was also noted to have "severe mental dysfunction."  

The evidence shows that the Veteran then continued to undergo regular VA treatment.  Of note, a December 1991 inpatient discharge summary identifies his post-service work as "very erratic,"  and that "based on file and his reports, he has difficulty getting along with others on the job."

He then underwent vocational counseling in January 1992.  It was noted that he had had several jobs since graduating from college, but none last more than a couple months.  Furthermore, it was concluded that "[b]ased on [the Veteran's] reported interpersonal difficulties, he may find it difficult to be employed on a full-time, long-term basis."  His case was closed.

Then in March 1992, a VA therapist wrote in support of a public benefits ("welfare") application that the Veteran at that time appeared to be not in a fit condition to take up a job because of his poor interpersonal relationship and his obsessive compulsive behavior.  Similarly, a May 1992 VA domiciliary (DOM) admission record notes that the Veteran was well-educated, but had been unable to secure employment other than odd jobs to make ends meet.

Also persuasive, a Social Security Administration (SSA) Administrative Law Judge (ALJ) issued a decision in June 1992 granting disability benefits based on a determination that a combination of the Veteran's affective disorder and personality disorder "would clearly preclude the performance of substantial gainful activity at all exertional levels."  

Thereafter, the Veteran attempted to have his student loans discharged.  In support of these attempts, medical professionals wrote in June 1992, February 1998, and November 2003 endorsing that the Veteran had been unable to work and earn money in any capacity since June 1992 due to symptoms of major depression and obsessive compulsive disorder (OCD).  A similar statement was made in March 1994, although indicating that the Veteran was only "temporarily totally disabled." 

Also significant, in August 2005, a VA physician wrote that "I agree that based on behaviorial [sic] health diagnosis, [the Veteran] is unemployable at all."  This physician reiterated in February 2006 that the Veteran's psychiatric disorders made employability an impossibility. 

Finally, the Veteran underwent a further VA examination more recently in August 2006.  The VA examiner concluded after performing a thorough evaluation that the Veteran's "service-connected psychiatric disabilities only, as opposed to any premorbid psychiatric problems" before service warranted the assignment of a GAF score of 35, which indicated "extreme occupational difficulties currently given his high level of anxiety and symptoms and ongoing depression problems.  He also has extreme social difficulties due to the same service-connected psychiatric problems that affect his inability to work for any consistent period of time."  

The Board finds, in summary, that this medical evidence demonstrates total social and occupational impairment throughout the entire period of appellate review.  

The evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Likewise, the GAF score assigned during the period of appellate review are not consistent with the criteria for a 100 percent schedular rating.  Nonetheless, his symptomatology involves grossly inappropriate behavior.  Thus, the lack of evidence showing the remaining symptoms defined in the rating schedule as characteristic of a 100 percent disability picture is not material.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43.

In fact, in addition to the medical evidence cited above, the Board finds persuasive that the Veteran's claims file, as a whole, demonstrates that he has had conflict with nearly all persons and organizations with whom he has come into contact, including VA personnel, service organization representatives (VSOs), landlords, his elected representatives (including Senators and Congressmen (see, for example, a September 2005 email from a Congressman's office informing the Veteran that he was "NOT to contact any staff member" of that office except through the US Capitol Police)), and medical professionals.  His behavior in this regard has been remarkably consistent over time.

The Board also recognizes that the medical evidence raises the question of whether the Veteran's total social and occupational impairment is due primarily to a comorbid personality disorder rather than to the service-connected major depression and PTSD alone.

For instance, a VA psychiatric examination from February 2002 shows the following diagnoses:  major depression with psychological factors affecting physical condition; OCD; and mixed personality disorder that is very severe and involves paranoid, narcissistic and mildly histrionic and borderline aspects.  The VA examiner explained that the Veteran was paranoid in his conceptions of what had gone on in his life, including a history of filing lawsuits and complaints over the years with almost every agency he has come into contact.  The VA examiner found that the Veteran approached life with a paranoid, narcissistic, and to some extent mildly histrionic perception of himself, such that the Veteran could not understand that this conflict is a direct byproduct of his very obvious and severe personality disorder.  The VA examiner reiterated that "[t]he prime mover in [the Veteran's] life has been his AXIS II personality disorder which brings him into conflict and contention with almost everyone he meets because of his paranoid and borderline as well as narcissistic aspect," which cause failures in his life.  The VA examiner then clarified that OCD is a separate diagnosis from depression, though mutually aggravating. 

The evidence overall, however, does not clearly identify to what degree the Veteran's total social and occupational impairment is due solely to the nonservice-connected personality disorder.  Thus, all such signs and symptoms must be attributed to the service-connected disability picture.  See 38 C.F.R. § 3.102; Mittleider, 11 Vet. App. at 182 (1998).

For the foregoing reasons, the Board finds that an initial 100 percent rating is warranted for the Veteran's service-connected psychiatric disability picture, presently characterized as major depression with PTSD.  "Staged ratings" are not warranted because the schedular criteria for a total rating were met throughout the entire initial rating period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

As a final matter, the Board notes that extraschedular ratings may also be provided to afford justice in exceptional situations.  See 38 C.F.R. § 3.321(b).  Here, the Board assigns an initial 100 percent schedular disability rating.  Thus, an extraschedular rating is not for contemplation.  See id.; Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Because new and material evidence to reopen the claim of service connection for a low back disorder has not been received, the appeal to this extent is allowed.   

An initial 100 percent rating for the service-connected psychiatric disability picture,  presently characterized as major depression with PTSD, is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

After a careful review of the record, the Board finds that further development is necessary on the issues of (1) service connection for a back disorder; (2) entitlement to an initial evaluation in excess of 10 percent for prostatitis prior to October 15, 2002, and an evaluation in excess of 20 percent beginning October 15, 2002; (3) entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS); (4) entitlement to an effective date earlier than January 18, 1997, for the assignment of a 10 percent rating for herpes (previously herpes, right lower lip); and (5) entitlement to an effective date earlier than October 15, 2002, for the assignment of a TDIU.  

With regard to the issue of service connection for a back disorder, the evidence of record, as explained above, raises the issue of whether a low back disorder may be secondary to the service-connected psychiatric disorder.  The Board finds that a VA examination is necessary to address the medical question raised by this claim as the evidence of record is presently inadequate to decide the issue.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the remanded claims of entitlement to higher initial evaluations for prostatitis and IBS, and entitlement to an earlier effective date for the award of a TDIU, the Board finds that the issues are intertwined and must be remanded together.  

First, with regard to the increased rating claims for prostatitis and IBS, the record on appeal shows that he last underwent VA examinations in August 2006 to evaluate the severity of his symptomatology.  The Board finds that remand is necessary afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of these disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Intertwined with these claims, the record on appeal shows that the Veteran raised the issue of entitlement to a TDIU in connection with his appeal of the initial ratings assigned for major depression, prostatitis, and IBS.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the claim for a TDIU has been on appeal since service connection was initially granted for those disabilities.  In fact, the RO has assigned a TDIU rating effective from October 15, 2002, which is the date the Veteran first met the schedular criteria for a TDIU rating.  However, the RO did not refer the issue for consideration of whether a TDIU rating could be assigned on an extraschedular basis prior to October 15, 2002.  Such consideration is necessary to address the question of whether it was factually ascertainable that the service-connected disabilities (other than a psychiatric disability) have presented such an unusual or exceptional disability picture rendering the Veteran unemployable prior to October 15, 2002.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also 38 C.F.R. § 3.400(o) (an effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.).

Importantly on this question, a VA genitourinary examination from January 2002 reflects an assessment that the Veteran was "partially disabled for the above problem," which was listed as prostatitis, urethritis, and erectile dysfunction.  
  
For sake of clarity, the Board notes that the action herein above awards a total (100 percent) schedular rating for the Veteran's psychiatric disability.  The award of a total schedular rating does not moot the issue of entitlement to an earlier effective date for the award of a TDIU as a TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities, including on an extraschedular basis.  See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).  Thus, the issue remains in appellate status.  

For this reason, the claims must be remanded, to include, if a TDIU is not otherwise granted, referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of whether it is factually ascertainable that the Veteran met the criteria for assignment of a TDIU on an extraschedular basis at any point during the initial rating period on review.  

Finally, regarding the claim of entitlement to an earlier effective date for the award of a 10 percent rating for herpes, the matter must be remanded to afford the RO an opportunity to issue a statement of the case (SOC) on this issue.  By way of history, the claims file shows that the RO issued a rating decision in June 2008 awarding an initial 10 percent rating for herpes effective from January 18, 1997.  The Veteran then filed a statement in August 2008 acknowledging the 10 percent rating, but also expressing disagreement with the effective date assigned.  Thus, the August 2008 statement constitutes a timely NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103. Thereafter ,the RO did not issue a SOC addressing the issue.  

Under the circumstances, the Board has no discretion but to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the Veteran's VA treatment records, including those since May 2006.  

2.  The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to an earlier effective date for the award of a 10 percent rating for herpes.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the RO's determination on the issue and the reasons for each such determination.  Also, the Veteran should be afforded an appropriate time period to respond.  

3.  Then, the RO should arrange for the Veteran to undergo a VA an appropriate VA examination(s) to determine the nature and likely etiology of the claimed low back disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  
Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Based on the record review and examination results, the examiner is requested to provide a current diagnosis and then separately address each of the following:

(a) It is at least as likely as not (i.e., there is at least a 50 percent probability) that a current low back disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  In making this determination, the examiner is asked to address the service treatment records showing complaints related to the low back in October 1981 and November 1981.  The examiner should also address the Veteran's own statements regarding the onset and continuity of his symptomatology since service.  

(b) Is it at least as likely as not that a low back disorder is proximately due to, the result of, or caused by a service-connected disability, to particularly a psychiatric disability, presently manifested by major depression and PTSD?

(c) Is it at least as likely as not that a low back disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly a psychiatric disability, presently manifested by major depression and PTSD?

It is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (b) causation and (c) aggravation.  In doing so, the examiner is asked to address the medical evidence, such as a February 2002 VA examination, indicating that the Veteran's major depression involved psychological factors affecting his physical condition.  

Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

5.  The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected prostatitis and IBS.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's prostatitis and IBS.  

The examiner is also asked to opine as to whether the service-connected prostatitis and/or IBS alone (i.e., without regard to the Veteran's psychiatric disability and nonservice-connected disabilities or his  age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

6.  Thereafter, if a TDIU rating is not otherwise found assignable since the initial award of service connection for prostatitis and IBS, the RO should refer the Veteran's claim for an effective date prior to October 15, 2002, for the grant of a TDIU, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of whether it is factually ascertainable that the service-connected disabilities (other than a psychiatric disability) have presented such an unusual or exceptional disability picture prior to October 15, 2002, rendering the Veteran unemployable.

7.  Thereafter, the RO should readjudicate the remanded claim(s), where indicated, in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Subsequently, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


